Citation Nr: 0400050	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  01-04 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hepatitis C, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond April 30, 2000, for 
convalescence following surgery on the veteran's service-
connected left shoulder disability.  

3.  Entitlement to an increased evaluation for status 
postoperative severe adhesive capsulitis of the left 
shoulder, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for bilateral flat 
feet, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1986.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This issues involving entitlement to increased evaluations 
for status post severe adhesive capsulitis of the left 
shoulder and bilateral flat feet, and for a TDIU will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has made all reasonable efforts 
to obtain and fully developed all evidence necessary for the 
equitable disposition of the claims.

2.  The veteran's hepatitis C is manifested by fatigue, 
malaise, and slight hepatic enlargement, with no evidence of 
anorexia or minor weight loss. 

3.  On February 15, 2000, the veteran underwent surgery on 
his service-connected left shoulder disability. 

4.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from February 15, 2000, through April 30, 
2000, based on surgical treatment of the left shoulder 
requiring convalescence.  

5.  The veteran wore a sling on his left arm for six weeks 
after the surgery and returned to work on a full-time basis, 
albeit light duty, eight weeks after the surgery. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for hepatitis C 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.113, 
4.114 Diagnostic Code 7354 (2003).

2.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
surgery on the veteran's service-connected left shoulder 
disability have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 2002); 38 C.F.R. § 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected hepatitis C.  He also requests that the 
total evaluation assigned for his left shoulder disability 
under 38 C.F.R. § 4.30 be extended beyond April 30, 2000.  In 
the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of the Board's decision.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159 (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001), that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the veteran's claim involving an 
extension of the temporary total convalescence rating under 
38 C.F.R. § 4.30 was filed prior to the November 2000 date of 
enactment of the VCAA.  However, that claim is still pending 
before VA, and to the extent that the Kuzma case may be 
distinguished from the instant case because of the finality 
of the Board decision in Kuzma at the time of the November 
2000 VCAA enactment date, the Board finds that such 
provisions of the VCAA are applicable to this pending appeal.  
In any event, there is no prejudice to the veteran in 
applying the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claims.  In rating 
decisions issued in April 2001 and May 2002, statements of 
the case issued in April 2001 and September 2002, as well as 
various letters by the RO, the veteran was provided with 
notice as to the applicable regulations and the reasons and 
bases for the denial of his claims involving an increased 
evaluation for hepatitis and for an extension of the 
temporary total rating assigned following left shoulder 
surgery.  In these documents, as well as a March 2001 letter 
from the RO , the veteran was notified of the enactment of 
the VCAA and of information and evidence necessary to 
substantiate his claims.  In particular, the RO informed the 
veteran which evidence, if any, should be obtained by him and 
which evidence, if any, VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 U.S.C.A. § 5103.  

The Board notes that several recent cases from the Federal 
Circuit invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 38 
U.S.C.A. § 5103.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b) 
which provided a claimant one year to submit evidence.  In 
this case, a VCAA notice letter was sent to the veteran in 
March 2001, which notified the veteran that he had one year 
to submit additional evidence.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ___.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  Assistance also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In this case, there does not appear to be any outstanding 
medical records that are relevant to the issues addressed in 
this decision.  The veteran testified at an April 2003 
hearing that he received all of his treatment by VA.  The 
record shows that the RO has secured all VA outpatient 
treatment records identified by the veteran and his 
representative.  The veteran was also afforded a VA 
examination in October 2001, which included findings 
pertaining to his liver.  Further, evidence pertaining to the 
veteran's employment status following his left shoulder 
surgery in February 15, 2000 have been obtained.  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been attempted and completed, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is therefore appropriate.

II.  Increased Evaluation for Hepatitis C

A.  Factual Background

The record shows that the veteran had elevated liver enzyme 
functions in service and was eventually diagnosed with 
hepatitis.  As a result, a September 1987 rating decision 
granted service connection for hepatitis.  In September 2001, 
the veteran filed a claim for an evaluation in excess of 10 
percent for hepatitis.  In a May 2002 rating decision, the RO 
assigned a 20 percent for the veteran's hepatitis, effective 
March 2001.  The veteran appealed that decision with respect 
to the 20 percent evaluation.

Prior to filing his claim for increased disability 
compensation benefits, the record shows that the veteran 
weighed 175 3/4 pounds in March 1986, 178 pounds in February 
1992, 170 1/2 pounds in February 1994, and 168.9 pounds in 
September 1994.  As will be discussed below, these findings 
are relevant in evaluating hepatitis C.  

The veteran underwent a VA general medical examination in 
October 2001, at which time it was initially believed that he 
suffered from hepatitis B.  During the interview, the veteran 
reported severe fatigue, post-prandial bowel movements, 
urinary frequency every two to three hours, and a lot of 
abdominal gas.  He said he took naps twice a day.  The 
examiner noted that the veteran was not on any medication at 
the time of the examination.  Objectively, the veteran was 
described as well-developed and well-nourished.  His abdomen 
was soft and nontender, with no hepatic or spleenic 
enlargement.  However, an abdominal sonogram revealed slight 
hepatic enlargement.  The examiner concluded that the veteran 
suffered from hepatitis C.  Although the veteran's weight was 
not recorded at that time, a June 2002 VA outpatient 
treatment record listed his weight to be 178 pounds.  

In September 2003, the veteran testified at a hearing before 
this Veterans Law Judge.  The veteran testified that he 
suffered from chronic fatigue, nausea, abdominal pain, and 
difficulty concentrating as a result of his hepatitis C.  He 
explained that his bouts of fatigue would usually last from 
one to two hours, during which time he would take a nap or 
watch television.  He said he took two naps a day.  He 
indicated that he took over-the-counter medication for gas 
and was never seen at the emergency room for abdominal pain.  
He denied having anemia but said he had lost approximately 
fourteen pounds in the past year.  He explained that he 
currently weighed 174 pounds but that he usually weighed 190 
pounds.  Finally, he explained that he was unemployed due to 
his left shoulder disability.  

The record indicates that the veteran stopped working as a 
housekeeper with VA in March 2001 because of his left 
shoulder disability.  A May 2001 letter from the Office of 
Personnel Management indicates that the veteran's application 
for disability retirements had been approved.  No medical 
evidence indicates that the veteran's hepatitis C was a 
contributing factor in that decision. 

B. Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).  

Hepatitis C is evaluated under Diagnostic Code (DC) 7354.  
This diagnostic code provides a 20 percent evaluation where 
this condition is manifested by daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  For purposes of rating hepatitis C, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. §§ 4.114; DC 7354, Note (2) (2003).

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Id. 

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.  VA regulation also provide that sequelae, such 
as cirrhosis or malignancy of the liver, are to be evaluated 
under an appropriate diagnostic code, but the same signs and 
symptoms cannot be used as the basis for evaluation under DC 
7354 and under a diagnostic code for sequelae.  See §4.14.  
38 C.F.R. §§ 4.114; DC 7354, Note (1) (2003). 

Applying DC 7354 to the facts of this case, the Board finds 
that the evidence supports a 40 percent evaluation for the 
veteran's hepatitis C.  No medical evidence suggests, nor has 
the veteran alleged, that he suffers from incapacitating 
episodes having a total duration of at least four weeks 
during the past 12-month period.  Nevertheless, evidence 
shows that he does suffer from daily fatigue, malaise, and 
hepatomegaly.  In this regard, the Board accepts the 
veteran's statements concerning daily fatigue and malaise to 
be credible.  Moreover, an abdominal sonogram performed in 
October 2001 revealed slight hepatic enlargement, which is 
synonymous with hepatomegaly.  (Hepatomegaly is enlargement 
of the liver.  Dorland's Illustrated Dictionary, 754 (27th 
ed. 1994)).  

The Board notes that there is no evidence of minor weight 
loss or anorexia, as listed in the criteria for a 40 percent 
evaluation.  The veteran testified at his April 2003 hearing 
that he had lost approximately fourteen pounds in the past 
year, dropping from 190 pounds to 174 pounds.  However, the 
record shows that the veteran weighed 175 3/4 pounds in March 
1986, 178 pounds in February 1992, 170 1/2 pounds in February 
1994, and 168.9 pounds in September 1994, and 178 pounds in 
June 2002.  It is thus apparent that the veteran's weight has 
remained consistent throughout the year, with no minor weight 
loss or anorexia shown.  

However, even though minor weight loss and anorexia have not 
been shown, as noted above, each of the other criteria 
required for a 40 percent evaluation have been met (i.e. 
daily fatigue, malaise, and hepatomegaly).  In other words, 
the evidence establishes that the disability picture for the 
veteran's hepatitis C more nearly approximates the criteria 
for a 40 percent evaluation.  See 38 C.F.R. § 4.7; see also 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  
Accordingly, a 40 percent evaluation for hepatitis C is 
granted.   

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's hepatitis C.  No 
medical evidence suggests, nor has the veteran alleged, that 
he suffers from incapacitating episodes having a total 
duration of at least six weeks during the past 12-month 
period.  Also, there is no evidence of substantial weight 
loss or any other indication of malnutrition.  Indeed, a VA 
examiner in October 2001 described the veteran as well 
developed and well nourished.  Thus, there is no evidence to 
support an evaluation in excess of 40 percent under DC 7354.  

In conclusion, the Board finds that the evidence supports a 
40 percent evaluation for the veteran's hepatitis C.  The 
Board also finds that the preponderance of the evidence is 
against an evaluation higher than 40 percent.  

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the veteran alleges that he was medically 
retired in March 2001 because of his service-connected left 
shoulder disability.  Although the Board notes that he 
suffers from chronic fatigue due to hepatitis, such 
impairment is already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
There is also no evidence that the veteran has been 
hospitalized due to hepatitis during the pendency of this 
claim.  The Board thus finds that the veteran's service-
connected hepatitis C does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Temporary Total Rating Under 38 C.F.R. § 4.30

The veteran underwent a Bristow procedure on his left 
shoulder in 1982 while on active duty.  Thereafter, service 
connection was granted for a left shoulder disability.  The 
veteran eventually developed pain and point tenderness over 
the area of the screw in his left shoulder.  As a result, the 
hardware was removed from the veteran's left shoulder on 
February 15, 2000.  A period of convalescence was required 
following that procedure.

In a March 2000 rating decision, the RO granted a temporary 
total (100 percent) evaluation under 38 C.F.R. § 4.30 for a 
period of convalescence from February 15, 2000 to March 31, 
2000.  Thereafter, the RO restored the original 30 percent 
evaluation that was in effect prior to the surgery. 

The veteran submitted a March 2000 letter from A.H., M.D., 
which stated that the veteran was excused from work for eight 
weeks.  The RO responded by issuing a rating decision in May 
2000, wherein it extended the veteran's temporary total 
rating to April 30, 2000; the original 30 percent evaluation 
was restored as of May 1, 2000.  The veteran appealed that 
decision.  Therefore, the issue before the Board is 
entitlement to an extension of a temporary total evaluation 
beyond April 30, 2000 under 38 C.F.R. § 4.30, based on a 
period of convalescence following left shoulder surgery.  

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the shoulder is considered a major 
joint, pursuant to 38 C.F.R. § 4.45), application of a body 
cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a) (2003).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

The Board has considered the veteran's contentions that 
additional convalescence was required beyond April 30, 2000, 
because he continued to experience pain in his left shoulder 
and was on light duty status at work.  However, the veteran's 
claim has no legal merit because he returned to work on a 
full-time basis, albeit light duty, after the eight week 
postoperative period.  In a letter dated July 2000, the 
veteran's former supervisor stated that the veteran was 
unable to return to work for eight weeks after his surgery on 
February 15, 2000.  She then indicated that the veteran 
returned to work but was "in a light duty status because he 
was unable to perform his required duties as a Housekeeping 
Aid."  The veteran eventually submitted an application for 
disability retirement as of March 23, 2001, which was 
approved.

At his April 2003 hearing, the veteran testified that his arm 
was in a sling for six weeks after the surgery on February 
15, 2000.  He said he was never able to return to his former 
position as a housekeeper, but was able to work full time 
either in the linen room or answering the telephone.  

Based on the foregoing, the Board finds that there is simply 
no legal basis to extend the temporary total evaluation 
beyond April 30, 2000.  A total rating based on convalescence 
is not appropriate simply on the basis that the underlying 
disability continues to by symptomatic, or becomes worse, 
following the surgery.  The appropriate schedular rating is 
intended to cover this situation.  Consequently, there is no 
legal basis for providing the benefit the veteran seeks.  The 
evidence shows that the veteran returned to work eight weeks 
after surgery was performed on February 15, 2000.  Since 
there is a lack of entitlement under the law, the application 
of the law to the facts is dispositive.  Sabonis v. Brown, 6 
Vet. App. 426, 429-430 (1994).  Hence, an extension of a 
temporary total evaluation beyond April 30, 2000 is not 
warranted. 


ORDER

A 40 percent evaluation for hepatitis C is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An extension of a temporary total evaluation under 38 C.F.R. 
§ 4.30 beyond April 30, 2000, for convalescence following 
surgery on the veteran's service-connected left shoulder 
disability is denied.


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 30 percent for his service-connected left shoulder 
disability and that he is also entitled to a total disability 
rating as a result of his service-connected disabilities 
(TDIU).  Unfortunately, additional action is necessary before 
the Board can adjudicate these claims.    

The veteran's left shoulder (minor) disability is currently 
evaluated as 30 percent disabling under DC 5200, which refers 
to ankylosis.  However, the Board finds that the veteran's 
left shoulder disability may be also evaluated under DC 5202, 
for other impairment of the humerus.  Under this code 
provision, an evaluation higher than 30 percent is assigned 
where evidence shows that the humerus is manifested by 
fibrosis union, nonunion (false flail joint), or loss of head 
(flail shoulder).  38 C.F.R. § 4.71, DC 5200 (2003).  

The veteran was afforded a VA general medical examination in 
October 2001, which included an examination of the left 
shoulder.  However, the examiner did not comment on whether 
the veteran's left shoulder was manifested by fibrosis union, 
nonunion, or loss of head.  Therefore, the veteran should be 
afforded a VA orthopedic examination to determine the nature 
and severity of his left shoulder disability in light of this 
diagnostic code.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Next, the Board notes that the veteran's TDIU claim is 
inextricably intertwined with his claim for an increased 
rating for his service-connected left shoulder disability.  
Since the veteran does not presently meet the percentage 
requirements for a total disability rating, any increase may 
bear significantly on his TDIU claim.  See Holland v. Brown, 
6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a 
particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Finally, the Board notes that an October 2002 rating decision 
denied the veteran's claim for an evaluation in excess of 10 
percent for bilateral flat feet.  The veteran filed a notice 
of disagreement (NOD) with respect to that decision in 
November 2002.  38 C.F.R. § 20.201 (2003).  To date, however, 
the RO has not issued a statement of the case (SOC) in 
response to the veteran's NOD.  

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the VA medical 
facility in Charleston, South Carolina 
and request all outstanding records of 
treatment pertaining to the veteran's 
left shoulder and flat feet.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his left shoulder 
disability.  The examination should 
include X-rays and a complete test of the 
range of motion of the left shoulder, 
documented in degrees.  The examiner 
should state whether the left shoulder is 
manifested by fibrosis union, nonunion 
(false flail joint), or loss of head 
(flail shoulder).  The examiner should 
also answer the following questions: 

(a) whether the left shoulder exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); 

(b) whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and 

(c) to what degree the veteran's left 
shoulder, hepatitis C, and flat feet 
disabilities interfere with his ability 
to secure and maintain employment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to an evaluation in excess of 
30 percent for his left shoulder 
disability, to include consideration DC 
5202, as well as the claim of entitlement 
to a TDIU.  The RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
applicable legal precedent.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

5.  The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to an increased 
evaluation for bilateral flat feet.  The 
statement of the case should include a 
discussion of all relevant evidence 
considered, and citation to all pertinent 
law and regulations.  Thereafter, the 
veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to obtain additional 
development and to afford due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United  States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



